UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4428 Dreyfus U.S. Treasury Intermediate Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Intermediate Term Fund September 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes96.6% Rate (%) Date Amount ($) Value ($) Banks3.7% Bank of America, Gtd. Notes 4/30/12 GMAC, Gtd. Notes 12/19/12 U.S. Government Agencies3.7% Federal National Mortgage Association, Notes 3/2/11 5,690,000 a Small Business Administration, Gov't Gtd. Notes, Ser. 10-A 2/10/11 U.S. Government Agencies/Mortgage-Backed1.0% Federal Home Loan Mortgage Corp; 7.50%, 11/1/29 9,443 a Federal National Mortgage Association; 7.00%, 3/1/12 9,635 a Government National Mortgage Association I: 6.00%, 1/15/33 6.50%, 5/15/26 Ser. 2005-9, Cl. A, 4.03%, 5/16/22 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 Ser. 2006-9, Cl. A, 4.20%, 8/16/26 U.S. Treasury Notes88.2% 1.13%, 6/30/11 1.75%, 1/31/14 16,620,000 b 1.88%, 4/30/14 8,300,000 b 2.63%, 7/31/14 11,400,000 b 3.38%, 7/31/13 2,975,000 b 3.50%, 2/15/18 2,685,000 b 3.88%, 5/15/18 13,035,000 b 4.00%, 2/15/15 10,980,000 b 4.25%, 11/15/13 13,300,000 b 4.38%, 8/15/12 9,835,000 b 4.50%, 4/30/12 4.63%, 10/31/11 9,465,000 b 4.63%, 2/15/17 8,925,000 b 4.75%, 8/15/17 2,995,000 b Total Bonds and Notes (cost $151,544,109) Principal Short-Term Investments2.4% Amount ($) Value ($) U.S. Treasury Bills: 0.16%, 11/12/09 0.17%, 10/15/09 115,000 c Total Short-Term Investments (cost $3,704,324) Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,105,000) 1,105,000 d Investment of Cash Collateral for Securities Loaned41.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $65,096,126) 65,096,126 d Total Investments (cost $221,449,559) 141.4% Liabilities, Less Cash and Receivables (41.4%) Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $63,328,924 and the total market value of the collateral held by the fund is $65,096,126. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $221,449,559. Net unrealized depreciation on investments was $658,869 of which $695,046 related to appreciated investment securities and $1,353,915 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN September 30, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options 5-Year USD LIBOR-BBA, October 2009 @ 2.85 1,593,000 a (17,042) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 4,620,000 a (337,580) Put Options 5-Year USD LIBOR-BBA, October 2009 @ 2.85 1,593,000 a (4,742) 10-Year USD LIBOR-BBA, September 2012 @ 4.50 4,620,000 a (283,853) (Premiums received $642,800) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: U.S. Treasury Securities - 141,425,180 - Corporate Bonds - 5,792,700 - U.S. Government - 7,372,101 - Agencies/Mortgage-Backed Mutual Funds 66,201,126 - - Other Financial Instruments+ - Liabilities ($) - Other Financial Instruments+ - (643,217) - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures and options transactions are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value.
